Name: Commission Regulation (EEC) No 3066/82 of 18 November 1982 on the issue of export licences for beef and veal qualifying for special import treatment in a third country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/ 16 Official Journal of the European Communities 19 . 11 . 82 COMMISSION REGULATION (EEC) No 3066/82 of 18 November 1982 on the issue of export licences for beef and veal qualifying for special import treatment in a third country HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding paragraphs ( 1 ) (c), (4) (d) and (5) (c) of Article 15 of Regulation (EEC) No 2377/80, 1 . applications for export licences for beef and veal to be exported under Regulation (EEC) No 2973/79 may be lodged before 24 November 1982 ; 2 . Member States shall notify the Commission not later than 26 November 1982 of the list of appli ­ cants and the quantities of products for which applications have been lodged ; 3 . subject to a Commission decision accepting the applications, licences shall be issued on 1 December 1982. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 2973/79 (2) lays down detailed rules for the application of the system of assistance for the export of beef and veal products which may qualify for special import treatment in a third country ; Whereas the quantities for which licences have been issued so far for 1982 are less than the annual quanti ­ ties that may benefit from the abovementioned special import treatment ; whereas the submission of more applications for 1982 should be permitted by derogating from certain provisions of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 1617/82 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 The Commission shall decide to what extent applica ­ tions can be accepted in accordance with Article 1 5 (6) (c) of Regulation (EEC) No 2377/80 . Article 3 This Regulation shall enter into force on 19 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1982. v For the Commission Poul DALSAGER Member of the Commission (') OJ No L 334, 28 . 12 . 1979, p . 8 . (2) OJ No L 336, 29 . 12. 1979, p . 44 . O OJ No L 241 , 13 . 9 . 1980, p . 5 . (4) OJ No L 180 , 24. 6 . 1982, p . 24.